Case 1:17-cv-04869-FB-LB Document 74 Filed 10/03/18 Page 1 of 14 PageID #: 1624



Shawn E. Shearer (TX Bar No. 24049493)
The Law Office of Shawn Shearer, P.C.
3839 McKinney Avenue, Suite 155-254
Dallas, Texas 75204
Telephone (972) 803-4499
shawn@shearerlaw.pro

Attorneys for Plaintiff
Steven B. Barger


                                UNITED STATES DISTRICT COURT

                                EASTERN DISTRICT OF NEW YORK



 STEVEN B. BARGER, an individual                 Case No. 1:17-cv-4869-FB-LB

                    Plaintiff
                                            (Assigned to the Honorable Frederic Block)
                    v.

 FIRST DATA CORPORATION et al.

                    Defendants.



                                          REPLY
                  IN SUPPORT OF RULE 72(a) OBJECTION TO ORDER

                  RE: DENIAL OF PLAINTIFF’S MOTION TO COMPEL
                    RULE 30(b)(6) DESIGNEES AND DEPOSITIONS




REPLY - RULE 72(a) OBJECTION TO ORDER        1
Case 1:17-cv-04869-FB-LB Document 74 Filed 10/03/18 Page 2 of 14 PageID #: 1625



                                   REPLY IN SUPPORT OF PLAINTIFF’S
                                     RULE 72(a) OBJECTION TO ORDER
                                                TABLE OF CONTENTS



I.     CONCLUSION – ENTRY OF THE ORDER IS CONTRARY TO THE LAW ........ 1
II.    OPPOSITION IRRELEVANCE ..................................................................................... 3
III.   TOPICS .............................................................................................................................. 5
IV.    VOYCHESKE DECLARATIONS .................................................................................. 5
V.     CONCLUSION & REQUEST FOR RELIEF ................................................................ 9

EXHIBITS

Exhibit A - Voycheske Declaration Documents
   A-1 - Declaration Comparison & Counsel Involvement Tables
   A-2 - July 13th to 16th E-Mails Pre-Second Declaration
   A-3 - February 21, 2018 Letter Shearer to Eidelman re: First Declaration Fabrication
   A-4 - February 21, 2018 Letter Shearer to Eidelman re: First Declaration to be Filed After
          Refusal to Produce Voycheske for Deposition
   A-5 - July 20, 2018 Letter Shearer to Eidelman re: “Supplemental” Declaration and
          Voycheske Deposition Cancelation
   A-6 - August 29, 2018 First Data Response to RFP re: Phone Records

Exhibit B - March 11 & 12 Communications
   B-1 - Sunday, March 11, 2018, 12:00 pm Initial Notice of Cancelation of Voycheske March
          14, 2018 Deposition
   B-2 - Sunday, March 11, 2018, 2:52 pm Initial Response to Notice of Cancelation of
          Voycheske March 14, 2018 Deposition
   B-3 - Sunday, March 11, 2018, 10:13 pm Letter From Eidelman to Shearer Advising of
          Passing of His Mother-In-Law
   B-4 - Sunday, March 11, 2018, 11:55 pm Shearer Condolences and Plaintiff Barger
          Requests Information About Honorarium and Deposition of Voycheske Confirmed
          Canceled & Monday, March 12, 2018 8:57 am Eidelman Thanks for Understanding
   B-5 - Monday, March 12, 2018, 8:35 am Letter Shearer to Eidelman Condolences and
          Requesting Bisignano Deposition

Exhibit C - 30(b)(6) and Fact Witness Scheduling Obstruction
   C-1 - June 17, 2018 - E-mails Shearer and Eidelman - 30(b)(6) and Deposition Scheduling
   C-2 - July 5, 2018 - E-mails Shearer and Eidelman - 30(b)(6) and Deposition Scheduling
   C-3 - July 10, 2018 - Emails Shearer and Eidelman - 30(b)(6) and Deposition Scheduling
   C-4 - July 10, 2018 - Emails Shearer and Eidelman - 30(b)(6) and Deposition Scheduling

REPLY - RULE 72(a) OBJECTION TO ORDER                               i
Case 1:17-cv-04869-FB-LB Document 74 Filed 10/03/18 Page 3 of 14 PageID #: 1626



   C-5 - July 20, 2018 - Emails Shearer and Eidelman - 30(b)(6) and Deposition Scheduling
   C-6 - July 27, 2018 - Emails Shearer and Eidelman - 30(b)(6) and Deposition Scheduling
   C-7 - Aug. 21, 2018 - Emails Shearer and Eidelman - 30(b)(6) and Deposition Scheduling

Exhibit D – July 28, 2018 E-Mail Shearer to Eidelman – Voycheske & MetLife

Exhibit E - August 3, 2018 E-mail Shearer to Eidelman re: Voycheske

Exhibit F – Letter Shearer to MetLife re: LTD checks March 29, 2017

Exhibit G – Amy Steffen Deposition

Exhibit H – June 25, 2018 Letter Shearer to Eidelman Deposition Obstruction

Exhibit J – Developments in Third-Party Subpoenas Subject of Extension of Discovery
   J-1 - August 14, 2018 Email to Eidelman
   J-2 - September 11, 2018 Email to Eidelman
   J-3 - September 11, 2018 Email from Eidelman
   J-4 - September 14, 2018 Email to Eidelman
   J-5 - September 25, 2018 Email to Eidelman




REPLY - RULE 72(a) OBJECTION TO ORDER       ii
Case 1:17-cv-04869-FB-LB Document 74 Filed 10/03/18 Page 4 of 14 PageID #: 1627



                  REPLY IN SUPPORT OF PLAINTIFF’S RULE 72(a) OBJECTION

       Plaintiff Steven Barger (“Plaintiff”) respectfully submits this Reply (“Reply”) in support of

Plaintiff’s Rule 72(a) Objection (“Motion”) [ECF 64], and in response to Defendants Opposition

(“Opposition”) [ECF 70]. The paperless entry order (“Order”) of September 4, 2018, denying

Plaintiff’s Motion to Compel 30(b)(6) designations and deposition of First Data Corporation

(“First Data”) [ECF 55] was clearly erroneous and contrary to the law. The Opposition provides

nothing more than a few self-selected snippets of Defendants’ discovery trials and tribulations.

The Plaintiff could similarly burden the Court with all its gripes about Defendants’ discovery

conduct.1 But, that is not the question before the Court. The question is whether First Data

should be compelled to comply with a validly issued subpoena to which it refused to comply

without ever raising affirmative objection. The orders requested in the Motion should be granted.

       I.        CONCLUSION – ENTRY OF THE ORDER IS CONTRARY TO THE LAW

       The Defendant’s Opposition does not contest any of the following:

(i)         Rule 30(b)(6) imposes an AFFIRMATIVE DUTY on First Data to designate and testify
            on the topics that were properly served on May 22, 2018;2
(ii)        A designee must be properly prepared beyond personal knowledge; 3

1
  See Exhibits C-1 to C-7. The most obvious example of Plaintiff’s frustration is, as indicated in the Opposition,
Plaintiff has needed to issue 25 deposition subpoenas to take a resulting 9 depositions, plus the accounting portion of
the 30(b)(6). Fifteen noticed depositions did not occur (i.e. 60% of the subpoenas were not complied with by
Defendants). Each of those 15 has its own story that need not be told now. Plaintiff’s view is that, overall,
Defendants obstructed and refused to agree. It is not good faith meeting and conferring for the Defendants to
repeatedly refuse to make witnesses available. Plaintiff’s only remedy under those circumstances was to issue a
subpoena so that there is something for the court to compel if the refusal to cooperate persisted, as it did numerous
times.
2
    Reilly v. Natwest Markets, 181 F.3d 253, 268 (2d Cir. 1999).
3
  The obligation to prepare a designee on corporate knowledge is the important facet separating individual fact
witnesses from a 30(b)(6) witnesses. No matter how many human resources individuals may have been deposed in
this case, none of them was subject to this obligation to prepare beyond personal knowledge. It is patently unjust for
the Defendant with the most information, First Data, to be allowed to avoid its deposition. Rule 30(b)(6) is designed
to prevent exactly what is being advocated in the Opposition – i.e. the argument that Plaintiff’s conduct of fact
depositions justifies First Data’s refusal to appear for a noticed 30(b)(6) deposition. There is a significant difference
between personal knowledge and corporate knowledge. Plaintiff has been denied access to First Data’s corporate
knowledge. It’s this denial that leads to the circumstances like sham affidavits where individual knowledge
differences can create fact issues, 30(b)(6) testimony on corporate knowledge can prevent those games.
       Defendants argue that Plaintiff’s deposition of individual human resources department witnesses, prepared to

REPLY - RULE 72(a) OBJECTION TO ORDER                       1
Case 1:17-cv-04869-FB-LB Document 74 Filed 10/03/18 Page 5 of 14 PageID #: 1628




(iii) A 30(b)(6) deposition is a single deposition, no matter the number of designees;
(iv) More than four months have passed since the 30(b)(6) notice and topics were served;
(v)   First Data witnesses have not been designated, prepared, and deposed on the topics; and

(vi) First Data did not seek a protective order with respect to the May 22nd 30(b)(6) Notice.

      First Data used an impermissible, obstructionist, remedy to evade 30(b)(6) depositions –

i.e. refusing to comply. Plaintiff is authorized to compel. Fed. R. Civ. P. 37(a)(3)(b)(ii).

Sanctions are authorized and were requested under Rule 37 in the letter motion to compel. [ECF

55] First Data’s refusal and failure to designate and appear “is not excused on the ground that the

discovery sought was objectionable, unless the party failing to act has a pending motion for a

protective order under Rule 26(c).” Fed. R. Civ. P. 37(d)(2). First Data did not, and does not,

have a motion pending under Rule 26(c), and its failure is not excused. First Data improperly

took the law into its own hands, and refused to comply with validly issued subpoena. The Order



only testify as to their individual knowledge, and unprepared to testify for the corporation, are adequate to provide
Plaintiff all the information needs, is a judicial admission that all of the named Defendants from HR (Whalen,
Johnson, and Marino) are employers under Graziadio v. Culinary Institute of America, 817 F.3d 415 (2d Cir. 2016).
If they have all the FMLA leave information necessary, they all, in whole or part, control Plaintiff’s rights under the
FMLA.
The Opposition misstates the law. Graziado used the four factors from FSLA “employer” jurisprudence as a guide
for interpreting the definition “employer” under the FMLA. However, the four factors are not the touchstone for the
analysis. Even in the FSLA context they are a non-exclusive overlapping group of indicia of a much broader
concept. The Second Circuit in Graziado advanced the translation of the FSLA “economic reality” concept to the
FMLA:
          In the FMLA context, courts assessing the economic reality of an employment relationship have
         construed this test as asking essentially whether the putative employer “controlled in whole or in
         part plaintiff’s rights under the FMLA” Graziado at 423 (quoting Noia v. Orthopedic Assoc. of
         Long Island, 93 F.Supp.3d 13, 16 (E.D.N.Y. 2015).
The question in an FMLA case is who “controlled in whole or in part Plaintiff’s rights under the FMLA.” Forcing
the FSLA concepts regarding matters such as hiring, firing, compensation and personnel files into the FMLA
context may divert from the overriding economic reality of FMLA leave (i.e. control of personnel files may have
little to do with FMLA leave, see 29 C.F.R. §825.500(g) – FMLA medical records must be kept separate from
personnel files). The FSLA factors listed in Graziado should not be applied in a formulaic way, but instead they are
only FSLA indicia that need counterparts in the FMLA context. The Court must examine the overriding issue
(control over FMLA rights). Strictly applying the FSLA employer factors in the FMLA context will gut the statutory
protections of the FMLA by excluding those with the most direct control leave from liability imposed by the statute
because FSLA “employers” may not be the same as FMLA “employers”.


REPLY - RULE 72(a) OBJECTION TO ORDER                      2
Case 1:17-cv-04869-FB-LB Document 74 Filed 10/03/18 Page 6 of 14 PageID #: 1629



denying Plaintiff’s motion to compel and sanctions is contrary to the law.

       II.      OPPOSITION IRRELEVANCE

       The Opposition is filled with irrelevance, ad hominem, strawmen, misleads, and

fabrications.4 That sentence is not hyperbole, and each word was chosen with intent. These

words are not chosen out of being “too close” or “losing my perspective”. Misrepresentations

have driven this case, both in discovery and in evidence (i.e. sworn declarations) presented to the

Court. A little small lie here and there slowly becomes the misrepresentation that drives the

entire discovery process makes the system unworkable. Just look to the Opposition to see how

every passing comment on the record is used by Defendants as a pronouncement of law and fact.

       The strawmen5 in the Opposition can be knocked down as follows.

 (1)         Plaintiff is not seeking the deposition of Jennifer Voycheske or any other particular

individual.6 Plaintiff is seeking to depose First Data. First Data can choose its designees as it is


4
  As an example of how far Defendants will go to misrepresent to the Court, see Opposition footnote 6, in which the
Court was misled by Defendants into believing “Plaintiff acted unreasonably by insisting that Defendants’ counsel
should have telephonically attended a deposition on the day he was burying his mother-in-law.” This simply did not
occur. See Exhibits B-1, B-2, B-3. Plaintiff suggested a shortened deposition, defended in person by one of the other
800 Saul Ewing lawyers, with Mr. Eidelman attending remotely due to his ailing mother-in-law. When advised that
she had passed, Plaintiff immediately canceled the depositions, and Plaintiff personally asked for information about
the family’s honorarium wishes and delivered condolences. See Exhibits B-4, B-5. All of the relevant
communications occurred within a 18-hour period on March 11th and 12th. Not only was Judge Bloom misled, but
Defendants are now trying to mislead your honor as well, on a topic designed solely to impugn. Plaintiff promptly
acted with social decorum to Mr. Eidelman’s family loss. Mr. Eidelman received plenty of time. Even though
discovery began in January, no depositions occurred from March 12th through May 31st.
5
  Defendants repeated statements as to the volume of documents produced and the number of completed depositions
is not persuasive. Documents have been produced in redacted and unredacted forms, multiple copies of the same
document in duplicate and triplicate or more, and Plaintiff’s entire e-mail server file (including every meeting notice
and cc: over three years) have been produced – the volume does not represent the content, especially when specific
document production requests are repeatedly refused. In other words, producing a pile of irrelevance does not make
it relevant. Moreover, in terms of witnesses, Defendants have listed more than 20 potential witnesses on their Rule
26(a) disclosure and there are five individual defendants. Under these circumstances, nine fact depositions and a
30(b)(6) deposition are not out of line or burdensome. The Court should expect declarations from the listed and
undeposed witnesses when Rule 56 Motions are brought to fill-in the constructed story that has been presented.
6
  Plaintiff chose not to depose Ms. Voycheske as a fact witness. Exhibit A-5. Ms. Voycheske is a manager level
employee that collects paper forms and inputs information into computer systems that generate letters. She is a
manager level employee and has been employed by First Data for 16 years without advancing to an officer position.
Ms. Voycheske has already provided two contrary sworn declarations. Plaintiff knows Ms. Voycheske’s testimony
is not trustworthy and providing her more chances to develop her constantly changing, and admittedly inaccurate,
story. Yet, it is interesting to note, that all the other witnesses, and Defense counsel, continually point at Voycheske

REPLY - RULE 72(a) OBJECTION TO ORDER                      3
Case 1:17-cv-04869-FB-LB Document 74 Filed 10/03/18 Page 7 of 14 PageID #: 1630



entitled under Rule 30(b)(6).

 (2)     The Opposition, and Mr. Eidelman’s Declaration [ECF71], overly address the 30(b)(6)

subpoena the Plaintiff originally issued and was withdrawn in April. Those proceedings and

documents are irrelevant to this Motion except to the extent they demonstrate Defendants’

knowledge of the process for seeking a protective order that they did not similarly exercise with

respect to the May 22nd 30(b)(6) Notice subject of this Motion7 that has been intentionally, and

willfully, disregarded.

(3)      The Motion did not raise any issues seeking restrictions on Defendants’ 30(b)(6)

designees. First Data may designate “any officer, director, or managing agent, or designate other

persons who consent to testify on its behalf.”

(4)      The Plaintiff requested issue preclusion in the original letter motion. [ECF 55] By

seeking sanctions under Rule 37 in the letter motion, Plaintiff requested sanctions for failure to

designate and appear. Available sanctions include issue preclusion. See Motion footnote 7.

(5)      Long-term disability benefits payments are not a factor an issue affecting Plaintiff’s

FMLA leave designation or Defendants’ failure to reinstate. See Exhibit F.

(6)      The Opposition on page 8 cites to Ms. Whalen’s testimony regarding access to the

PeopleSoft systems in which her testimony is that the “HR Solutions/HR Help Desk Team” can

make changes to that particular system. Plaintiff then deposed the Vice President, Amy Steffen,

responsible for those HR areas. That VP could not answer the questions.8 In essence, the SVP

Whalen, referred Plaintiff to VP Steffen, who referred Plaintiff to the manager. That is the

definition of bandying. A properly prepared designee of First Data needs to answer the questions

without passing the question off due to lack of personal knowledge.



as the oracle with all the answers. It is as if she is First Data’s designated manufacturer of defenses. [See Exhibit A].
7
  There is not currently a meet and confer requirement for Rule 30(b)(6), see Advisory Committee on Civil Rule
proposed changes to include meet and confer under Rule 30(b)(6).
8
  See, as examples, Exhibit G [Steffen Deposition 66:2-68:18 and 75:1-77:11]

REPLY - RULE 72(a) OBJECTION TO ORDER                       4
Case 1:17-cv-04869-FB-LB Document 74 Filed 10/03/18 Page 8 of 14 PageID #: 1631



    III.     TOPICS

    The Motion fully outlined the justifications for Plaintiff’s requests for each of the topics at

issue and there is no need to repeat those justifications. The Opposition does nothing but raise

issues that properly must be brought by Rule 26(c) motion and were not done timely. There is no

meet and confer requirement for Rule 30(b)(6), but yet Plaintiff took Defendants concerns into

account and the topics were re-written for those concerns, while also addressing Plaintiff’s

discovery needs. The topics at issue are all described with reasonable particularity and narrowly

tailored to the claims and defenses at issue. A proper 30(b)(6) Notice was served on May 22,

2018. No motion seeking a protective order under Rule 26(c) has been filed. First Data breached

its affirmative duty under Rule 30(b)(6) to designate and present prepared witnesses on those

topics.

    IV.       VOYCHESKE DECLARATIONS

    As outlined in the Motion, the two contradictory declarations of Ms. Voycheske demonstrate

the methods of testimony Defendants will use in the forthcoming Rule 56 motions and at trial. A

30(b)(6) deposition on the topics will provide some protection against further “sham affidavits”

arising.

    The Defendants’ “retroactive redesignation” of leave defense to Plaintiff’s 12(c) Motion was

supported only by the First Declaration of February 20, 2018. If believed, and lawful, this

“retroactive redesignation” would be complete defense to Plaintiff’s claim that he was denied his

right to return under the FMLA because he would not have been on FMLA leave on January 10,

2017 when he requested reinstatement.9 Within hours of receiving that First Declaration, Plaintiff


9
  This “retroactive redesignation” is not permitted under 29 C.F.R. §825.301(d) because First Data did not learn any
new information causing the redesignation on January 5 th. As of September 6, 2016, senior management (including
the CEO, the EVP head of First Data’s HR group, the two EVPs superior to SVP Plaintiff in the Global Business
Solutions group, and the SVP and VP of HR supporting that group) knew Plaintiff had surgery. Ms. Voycheske’s

REPLY - RULE 72(a) OBJECTION TO ORDER                    5
Case 1:17-cv-04869-FB-LB Document 74 Filed 10/03/18 Page 9 of 14 PageID #: 1632



advised defense counsel that the declaration contained false statements and provided defense

counsel an opportunity to withdraw the statement and re-write its opposition to the 12(c) Motion.

Defense counsel refused to withdraw the statement, refused to allow Voycheske to be deposed,

and allowed the declaration to be filed knowing Plaintiff’s objections. Exhibits A-3 & A-4. The

Motion describes the First Declaration’s facial inaccuracies. The First Declaration, and its

“retroactive redesignation defense” have driven the discovery process and were the fundamental

argument creating fact issues in the 12(c) Motion. Without that declaration, there was a simple

legal question of whether RIF can be a defense after a request for reinstatement has already been

delivered.

     On July 16, 2018. the Second Declaration was filed, a week prior to Voycheske’s scheduled

deposition (subsequently canceled, Exhibit A-4), without any procedural justification. The only

reason for such a filing was a retraction. Despite being named a “Supplemental Declaration”, the

Second Declaration was in fact a correction of prior inaccurate and false sworn testimony.

Defense counsel participated in the drafting and naming. Defense counsel knew that the Second

Declaration was a correction and not a supplement. Defense counsel intentionally chose to

improperly characterize Ms. Voycheske’s testimony as a supplement to avoid a retraction. See

Exhibit A-2.10 This became completely obvious to Plaintiff’s counsel when on August 29, 2018,


receipt on January 5, 2017 of information confirming the surgery date four months earlier was not new information
obtained by First Data. 29 C.F.R. §825.301(a) provides that within 5 days of learning an absence is for a qualifying
FMLA reason, the employer must so designate. From September 6 th forward, First Data knew of Plaintiff’s surgery
and condition and did not designate leave. The reason leave was not designated is because senior management knew
Plaintiff was working remotely at full-pay, and was not absent (i.e. Plaintiff was not on leave until forced to take
leave on November 19th). Ms. Voychekse’s confirmation of known information does not justify redesignation to
four months earlier when senior management was fully aware and the paper processing manager had not gotten that
information. Given senior management’s knowledge, First Data could not have designated any date prior to
November 19th as the start date of Plaintiff’s FMLA leave.
10
  On Friday, July 13, 2018, Plaintiff’s counsel received an e-mail chain from Mr. Eidelman. This e-mail included
the distribution of the drafted version of the Second Declaration for Ms. Voycheske’s signature. See Exhibit A-2. A
signature that was obtained on Monday, July 16, 2018 and the Second Declaration was filed. Within that chain of e-
mails, Mr. Eidelman first circulated a document entitled “Declaration of Jennifer Voycheske (Corrected).DOCX” to

REPLY - RULE 72(a) OBJECTION TO ORDER                    6
Case 1:17-cv-04869-FB-LB Document 74 Filed 10/03/18 Page 10 of 14 PageID #: 1633



 Mr. Eidelman signed objections to a request for production that completely contradicted the

 statements set forth in the First Declaration. See Exhibit A-1 Table I, and Exhibit A-6.

      The original letter motion to compel subject of this 72(a) Objection was filed on August 22,

 2018 [ECF 55] and the Defendants response to that motion was filed on August 24, 2018 [ECF

 58]. Because of this timing, Judge Bloom did not receive any writing involving the August 29,

 2018 RFP answer completely abrogating the statement made in the First Declaration. During the

 Motion to compel hearing discussing the information technology systems at First Data, Plaintiff

 discussed OOO and PeopleSoft, but never had the opportunity to discuss the MetLife interface

 system that is subject of the First Declaration.

      Judge Bloom’s ruling as to the irrelevance of the MetLife interface for purposes of Topic

 1(c) on June 12, 201811 predated both the Second Declaration (acknowledging that the testimony

 in the First Declaration was incorrect on the screenshot issue, Exhibit A-1 Table III) and the



 his staff of outside and inside counsel for First Data at 4:44 pm on July 13 th. At 4:48 pm, Mr. Eidelman then writes
 to his associate, Michael Cianfichi the following:
          Please change the name to Supplemental Declaration. I want to get away from the idea that this is
          a correction as opposed to a supplement.
 Mr. Cianfichi complied and at 4:49 pm confirmed that he had changed the name of the document to “Declaration of
 Jennifer Voycheske (Supplement).DOCX”.
 Plaintiff’s counsel was obviously concerned when this e-mail chain was received. The Second Declaration was filed
 on Monday July 16th and presented to the Court as a “Supplemental Declaration.” However, as set forth in Exhibit
 A-1 (Tables I, II and III), the Second Declaration was not a supplement, it was in fact a correction.
 The crime-fraud exception to the attorney-client privilege “strips the privilege from attorney-client communications
 that ‘relate to client communications in furtherance of contemplated or ongoing criminal or fraudulent conduct.’ “ In
 re Enron Corp., 349 B.R. 115, 127 (S.D.N.Y.2006) (quoting John Doe, Inc. v. United States, 13 F.3d 633, 636 (2d
 Cir.1994)). Thus, documents that “would otherwise be protected from disclosure by the attorney-client privilege are
 not protected if they relate to communications in furtherance of a crime or fraud.” Duttle v. Bandler & Kass, 127
 F.R.D. 46, 53 (S.D.N.Y.1989). The Second Circuit has noted that “advice in furtherance of a fraudulent or unlawful
 goal” is not considered worthy of protection under the attorney-client privilege. In re Grand Jury Subpoena Duces
 Tecum, 731 F.2d 1032, 1038 (2d Cir.1984).
 11
   The Opposition improperly states that Judge Bloom ruled that the entire topic of IT systems was ruled irrelevant at
 the June __, 2018 hearing. Rather, at that time, the only discussion was the relevance of the MetLife interface. The
 facts developed since then, along with the retraction of the statements in the First Declaration have changed the
 factors. The MetLife interface is clearly so relevant that it required Ms. Voycheske to change her testimony by
 submitting the Second Declaration in July.


 REPLY - RULE 72(a) OBJECTION TO ORDER                     7
Case 1:17-cv-04869-FB-LB Document 74 Filed 10/03/18 Page 11 of 14 PageID #: 1634



 August 29th retraction of the First Declaration by RFP response. The knowing inaccuracies in the

 First Declaration have substantially impacted this proceeding,12 including the course of

 discovery, the evidence considered as part of the 12(c) Motion, the denial of the Motion to

 Compel on June 12, 2018, and even in reviewing the Opposition relies on these previous

 decisions as justification for non-compliance with May 22nd 30(b)(6) subpoena.

      Rather than deal head-on with the substantial issues raised regarding the two sworn

 declarations presented in this case, even after directly participating in the preparation of those

 statements, redacting and unredacting information, presenting exhibits (e.g. the MetLife

 screenshot attached to the First Declaration) that could not possibly be what claimed to be (e.g. a

 screen shot taken on January 5th could not possibly contain information for January 18th), and

 drafting and signing discovery response that completely contradict previously filed sworn

 testimony, [Exhibit A-1 Tables I, II, and III] Defendants take a completely dismissive position in

 footnote 11 of the Opposition by stating:

          Plaintiff’s baseless attacks on the veracity of Ms. Voycheske’s affidavits have no
          place in a Rule 72 Objection and do not justify a response from Defendants.

 Plaintiff’s statements are not attacks, but statements of the truth, and are not baseless.

 Defendants’ language of “attack” proves the defensiveness. The veracity of Ms. Voycheske’s

 declarations have been raised repeatedly (since February 21st), and defense counsel’s

 involvement in the corrections of previously incorrect testimony has just recently come to light.

 The lack of veracity of these statements is directly relevant to the Rule 72 Objection. Testimony

 by First Data, binding on First Data, on the topics at issue – HR IT system controls, leave


 12
   Ades v. 57th St. Laser Cosmetica, LLC, 2013 WL 2449185 at *11-12 (S.D.N.Y. 2013)(sanctions for
 defendant fabricating and testifying in support of evidence establishing a complete defense to one of plaintiff's
 theories of liability); Scholastic, Inc. v. Stouffer, 221 F. Supp. 2d 425, 440-45 (S.D.N.Y. 2002)
 (defendant fabricated and testified in support of multiple pieces of evidence that formed the basis for her
 counterclaims)

 REPLY - RULE 72(a) OBJECTION TO ORDER                      8
Case 1:17-cv-04869-FB-LB Document 74 Filed 10/03/18 Page 12 of 14 PageID #: 1635



 policies and procedures, and disability benefit procedures - are all directly implicated within both

 declarations. Counsel’s cavalier dismissal of the serious issues raised by these declarations is

 concerning for the integrity of the process by which Plaintiff’s claims are to be adjudicated.13

           Defense counsel dismisses the veracity of the Voycheske declarations as being unworthy

 of a response. Yet, those statements have been the very driver of the last seven months of activity

 in this case, seeking discovery on IT interfaces, 12(c) Motion decisions, 30(b)(6) motion to

 compel decisions, etc. The pattern of counsel’s deceptive practices has been established. Those

 practices have directly impacted the Court’s rulings on the 12(c) Motion, the motion to extend

 time, and Plaintiff’s motions to compel.

      V.      CONCLUSION & REQUEST FOR RELIEF


 13
    This is not the only case of Defense counsel, at best going beyond just blurring the lines, or at worst intentionally
 providing partial, false or incorrect information to the Court. For example, there are representations about Plaintiff’s
 statements outlined in Exhibit B. In addition, as noted in footnote 8 of the Opposition, Plaintiff served a Rule 11
 Motion on Defendants related to their factual misrepresentations to Judge Bloom in their Motion seeking an
 extension of discovery for purposes of deposing third-parties surrounding supposed “after-acquired evidence” based
 on McKennon. The factual representations in the motion to extend were knowingly incorrect and inconsistent with
 the record when made. A copy of Plaintiff’s Rule 11 Motion as served to Defendants is attached as Exhibit I hereto.
 There are further developments from e-mails between the third-party since service of the Rule 11 filing on
 Defendants demonstrating that the reasons for an extension proffered to Judge Bloom were a subterfuge and
 knowingly without any merit or intent to seek discovery on the topics as represented. The pattern of Defense
 counsel’s misleading and misrepresentation have been obvious from the filing of the Defendant’s EEOC Position
 Statement, to the Answer in this Complaint, throughout discovery, and in motion practice. Plaintiff has not run to the
 Court with each of these. However, in the matters of the Voycheske declarations, the representations to Judge
 Bloom around the MetLife interface, and now the representations to Judge Bloom in the request for an extension of
 discovery, Plaintiff now has the evidence to demonstrate this pattern of deception.

 This Court has the inherent to power manage its own affairs to do whatever is reasonably necessary to deter abuse of
 the judicial process and assure a level playing field for all litigants. See Chambers v. NASCO, Inc., 501 U.S. 32, 44
 (1991); Martina Theatre Corp. v. Schine Chain Theatres, Inc., 278 F.2d 798, 801 (2d Cir.1960). “[T]ampering with
 the administration of justice ... is a wrong against the institutions set up to protect and safeguard the public,
 institutions in which fraud cannot complacently be tolerated. . . .” Hazel-Atlas Glass Co. v. Hartford-Empire
 Co., 322 U.S. 238, 246 (1944); Gleason v. Jandrucko, 860 F.2d 556, 559 (2d Cir.1988) (“[F]raud on the court ...
 threatens the very integrity of the judiciary and the proper administration of justice.”). A Court has the inherent
 authority to sanction parties and counsel for committing a fraud on the court. Bravia Capital Partners Inc. v. Fike,
 2015 WL 1332334 at *3 (S.D.N.Y. 2015); Residential Funding Corp. v. DeGeorge Fin. Corp., 306 F.3d 99, 106-07
 (2d Cir. 2002); Chen v. Wai Cafe Inc., 2016 WL 722185 at *3 (S.D.N.Y. 2016) In re Dynex Capital, Inc. Sec. Litig.,
 2011 WL 2581755 at *4-5 (S.D.N.Y. 2011) (addressing whether counsel committed fraud on the court).
 “The essence of fraud on the court is ‘when a party lies to the court and his adversary intentionally, repeatedly, and
 about issues that are central to the truth-finding process.’” Passlogix, Inc. v. 2FA Tech., LLC, 708 F.Supp.2d 378,
 393 (S.D.N.Y.2010) (quoting McMunn v. Mem’l Sloan–Kettering Cancer Ctr., 191 F.Supp.2d 440, 445
 (S.D.N.Y.2002)).

 REPLY - RULE 72(a) OBJECTION TO ORDER                      9
Case 1:17-cv-04869-FB-LB Document 74 Filed 10/03/18 Page 13 of 14 PageID #: 1636



          The Order was contrary to the law. There is a Motion to compel pursuant to Fed. R. Civ.

 P. 37(a)(3)(b)(ii) pending. Fed. R. Civ. P. 37(d)(2) provides that objections to the topics are no

 excuse for non-performance of a subpoena without a pending motion pursuant to Fed. R. Civ. P.

 26(c). There is no motion pursuant to Fed. R. Civ. P. 26(c) pending. There are significant issues

 upon which the corporate defendant, First Data, must testify especially when its employees, and

 counsel, are submitting sworn statements that are inconsistent and incorrect. Issue preclusion is a

 permitted remedy under Rule 37 for refusal to be deposed. Sanctions under Rule 37 were

 requested in original letter motion requesting compulsion of 30(b)(6) testimony. [ECF 55] The

 Court should deny entry of the Order and:

          (i)      Order First Data to designate and present witnesses to testify on all the topics
                   subject of the Motion;
          (ii)     Impose sanctions pursuant to Rule 37 for First Data’s intentional refusal to
                   designate and comply with a validly issued Rule 30(b)(6) Notice Deposition;
          (iii)    Preclude the introduction of any evidence by First Data that Plaintiff’s FMLA
                   leave subject of this case expired at any time prior to January 16, 2017; and/or
          (iv)     Impose such other sanctions as the Court may deem equitable and just pursuant to
                   Rule 37 and its inherent powers.
 DATED:            October 4, 2018
                                                       Respectfully Submitted,14
                                                       THE LAW OFFICE OF SHAWN SHEARER, P.C.
                                                       ____/s/ Shawn Shearer_____________
                                                       SHAWN SHEARER
                                                       shawn@shearerlaw.pro
                                                       Attorney for Plaintiff
                                                       Steven B. Barger




 14
   By signing, I certify and declare that the Exhibits attached hereto are true and correct copies of the documents
 they purport to be.

 REPLY - RULE 72(a) OBJECTION TO ORDER                    10
Case 1:17-cv-04869-FB-LB Document 74 Filed 10/03/18 Page 14 of 14 PageID #: 1637



                                 CERTIFICATE OF SERVICE

 I hereby certify that on October 4, 2018, I transmitted the attached Reply in Support of Rule
 72(a) Objection to the following CM/ECF registrants via e-mail to each of their CM/ECF
 registered e-mail addresses.

                Gary Eidelman
                Saul Ewing Arnstein & Lehr
                500 E. Pratt Street, Suite 900
                Baltimore Maryland 21202-3133

                Gillian Cooper
                Saul Ewing Arnstein & Lehr
                650 College Road East, Suite 400
                Princeton, NJ 08540-6603

                Lindsey Kennedy
                Saul Ewing Arnstein & Lehr
                One PPG Place, Suite 3010
                Pittsburgh, PA 15222

                Attorneys for Defendants




 _______________________________
 Shawn Shearer (Pro Hac Vice)
 3839 McKinney Avenue, Suite 155-254
 Dallas, TX 75204
 Tele: (972) 803-4499
 shawn@shearerlaw.pro




 REPLY - RULE 72(a) OBJECTION TO ORDER          11
